United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-628
Issued: July 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 27, 2015 appellant filed a timely application for review from a September 29,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for wage-loss
compensation for disability commencing July 22, 2014.
FACTUAL HISTORY
On December 9, 2007 appellant, then a 30-year-old city mail carrier, filed an
occupational disease claim (Form CA-2) alleging left hand tendinitis as a result of his federal
employment duties. He first became aware of the condition and of its relationship to his
1

5 U.S.C. § 8101 et seq.

employment on November 1, 2007. By decision dated January 23, 2008, OWCP accepted
appellant’s claim for de Quervain’s tenosynovitis of the left wrist. On January 28, 2009 it
granted a schedule award to appellant for two percent permanent impairment of the left arm.
Appellant underwent surgery on his left wrist with Dr. Forney Hutchinson III, a Boardcertified orthopedic surgeon, on February 14, 2008. Dr. John Gaul, a Board-certified orthopedic
surgeon, noted in a report of June 18, 2008 that appellant was concerned that ongoing pain in his
left wrist may be related to his returning to work too soon after surgery. Appellant reported that
he returned to work one week after surgery. Dr. Gaul reported that he gave appellant a note
asking for the employing establishment to restrict repetitive activity wherever possible, and
suggesting that his duties as a clerk be restricted to four hours within the course of an eight-hour
workday. He further reported that appellant should refrain from returning to his previous job as
a letter carrier due to his ongoing pain.
On January 7, 2010 appellant accepted an offer from the employing establishment as a
modified mail processor. The physical restrictions of this assignment included no work
involving the use of the left hand, grasping letters with the right hand only, lifting a mail tray,
and reaching above the shoulder to case mail.
In a report dated June 16, 2010, Dr. Gaul noted that appellant had returned after an
absence of almost two years. Appellant had worked with restrictions for this period of time, but
presented complaining of worsening of symptoms. Dr. Gaul recommended that appellant
continue with his previous restrictions.
On June 28, 2010 Dr. Jay Patti, a Board-certified radiologist, interpreted the results of a
magnetic resonance imaging (MRI) scan of appellant’s left wrist. He noted no evidence of
tenosynovitis, no evidence of a ligament tear, and a longitudinal split tear of the extensor carpi
ulnaris tendon. Dr. Patti stated that there was likely an air bubble within the radiocarpal joint.
Dr. Gaul interpreted this MRI scan report on July 12, 2010 and stated, “[Appellant] may have
some pain and tenderness associated with his previous surgical site, but I do not think there has
been any worsening of his condition. I think he can continue to work.”
On August 3, 2010 appellant accepted a modified mail processing clerk job offer from
the employing establishment. The physical requirements of the position included lifting,
carrying, pushing, and pulling for up to four hours intermittently per day; standing, walking, and
sitting for up to four hours intermittently; simple grasping and reaching for up to eight hours
intermittently; and bending/stooping for up to four hours intermittently.
In a memorandum dated March 11, 2011, a claims examiner noted that appellant’s
limited-duty position had been withdrawn under the employing establishment’s National
Reassessment Program (NRP). It stated that a loss of wage-earning capacity decision had not
been issued, and that the examiner recommended processing of claims for wage loss on
February 10 and 17, 2011.
On April 22, 2013 Dr. Gaul noted that appellant was at work with restrictions and was
not carrying mail. He stated that appellant had a continuous lifting restriction of 20 pounds and

2

occasional lifting of 50 pounds. Dr. Gaul recommended keeping him on the same restrictions
and conducting another MRI scan.
In a report dated June 14, 2013, Dr. Thomas Zban, a Board-certified radiologist,
examined the results of an MRI scan of appellant’s left wrist. He noted a subtle signal change in
the abductor pollicis longus tendon of the 1st dorsal compartment, which could represent
tendinopathy versus a partial tendon tear. Dr. Zban noted that this was not present on the prior
MRI scan examination from 2010. He also noted a chronic linear signal within the extensor
carpi ulnaris tendon suggesting a longitudinal split tear, likely healed, and no osteochondral or
ligamentous injury. On July 3, 2013 Dr. Gaul interpreted this MRI scan report and documented
his assessment of, “Status post previous tendon surgery, with some scar tissue, but stable.
Essentially reassure him that there is some scar tissue and there is some swelling of his tendons,
but I do not see any new injury. I think he could continue to work with the previous restriction.”
In a medical report dated June 9, 2014, Dr. Gaul noted that appellant reported he was
working in a magazine section, in which he lifted tubs that weighed 45 pounds on a repetitive
basis. He stated,
“On his previous work note, he had no limit on his right hand, but his left hand
had some intermittent restrictions with the use of his left hand, i.e., continuous
weight limited at 20 pounds on the left, intermittent 50 pounds on the left, he was
allowed to push and pull 40 pounds on the left, simple grasping, intermittent
limited to 10 pounds, fine manipulation on the left hand limited to 15 minutes.
“I would continue with the previous recommendations of allowing continuous
lifting with his left hand at 20 pounds, intermittent use, that is, up to 1/3 of the
time with 50 pounds. It would seem to me that if he is lifting a magazine bin that
is 45 pounds, that is about 22 pounds on the left side, so I think he could do this
intermittently (i.e., it is less than 50 pounds, so he could do it up to 1/3 of the
time), but I would not want him to do it more than 2/3 of the time (i.e.
continuously), as it is over 20 pounds. Therefore, it would seem like he could lift
this magazine tub if doing it less than 1/3 of the time.”
In a medical restrictions assessment form dated June 16, 2014, Dr. Gaul provided work
restrictions for appellant’s left hand only of no lifting greater than 50 pounds intermittently and
up to 20 pounds continuously; no pushing or pulling greater than 40 pounds intermittently; fine
manipulation of no more than 15 minutes per hour; grasping up to 10 pounds intermittently; and
operating machinery of up to 20 minutes per hour.
On July 21, 2014 the employing establishment issued a written offer of a limited-duty
city carrier position. The restrictions of the position included: sitting, driving, reaching, and fine
manipulation with the right arm for up to 7 hours per day; standing and walking for up to 8 hours
per day; reaching above the shoulders for up to 1 hour intermittently; and lifting/pushing/pulling
not more than 40 to 50 pounds for 15 minutes intermittently. The job offer referenced the
restrictions of Dr. Gaul in his assessment of June 16, 2014. Appellant explained that he refused
the offer because the conditions of carrying mail were not conducive for healing his left wrist.

3

On August 1, 2014 appellant requested compensation for leave without pay from July 22
through 25, 2014. OWCP subsequently received additional CA-7 forms for compensation
through September 5, 2014.
By letter dated August 8, 2014, OWCP informed appellant that the medical evidence did
not establish disability for the period July 22 through 25, 2014. It noted that the job offer of
July 21, 2014 was based upon the work restrictions of Dr. Gaul dated June 16, 2014.
In a work status report dated August 18, 2014, Dr. Gaul reported that appellant was
unable to carry mail because appellant had to avoid fine manipulation for more than 15 minutes
per hour. He issued a new set of work restrictions reflecting this statement.
In a record of a telephone conversation dated September 22, 2014, a claims examiner
asked the employing establishment for clarification regarding what the refused job offer would
require in terms of fine manipulation using the left hand. A supervisor responded that fine
manipulation meant fingering through mail, which could be done with the right hand only, and
that if he had to perform this task, it would be for no more than 15 minutes per hour.
By decision dated September 29, 2014, OWCP denied appellant’s request for
compensation for the period July 22 through 25, 2014, and continuing. It noted that he had
refused a job offer within his work restrictions, and that Dr. Gaul’s report dated August 18, 2014
was insufficient to establish that appellant could not perform the July 21, 2014 job offer because
he provided no objective findings or medical rationale for the change in work restrictions.
LEGAL PRECEDENT
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.2 Disability is thus not
synonymous with physical impairment, which may or may not result in incapacity to earn wages.
An employee who has a physical impairment causally related to a federal employment injury, but
who nevertheless has the capacity to earn the wages he or she was receiving at the time of injury,
has no disability as that term is used in FECA.3 Whether a particular injury causes an employee
disability for employment is a medical issue which must be resolved by competent medical
evidence.4 Whether a particular injury causes an employee to be disabled for work and the
duration of that disability, are medical issues that must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.5
For each period of disability claimed, the employee has the burden of establishing that
she was disabled for work as a result of the accepted employment injury.6 The Board will not
2

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

3

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

4

Donald E. Ewals, 51 ECAB 428 (2000).

5

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

6

See Amelia S. Jefferson, id. See also David H. Goss, 32 ECAB 24, 27 (1980).

4

require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so, would
essentially allow an employee to self-certify her disability and entitlement to compensation.7
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.8 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.9
ANALYSIS
OWCP accepted that appellant sustained de Quervain’s tenosynovitis of the left wrist on
January 23, 2008. Appellant claimed that he was disabled from July 22 through 25, 2014
because he refused an offer of work from the employing establishment that was outside of his
medical restrictions. As noted above, it is his burden to submit evidence necessary to establish
his claim for benefits. As the employing establishment made an offer of employment in writing
pursuant to 20 C.F.R. § 10.507, appellant has the burden of establishing by the weight of the
substantial, reliable, and probative evidence that he was disabled for work for the claimed period
due to his accepted injuries.10
In a medical restrictions assessment form dated June 16, 2014, Dr. Gaul stated work
restrictions for appellant’s left hand only of no lifting greater than 50 pounds intermittently and
up to 20 pounds continuously; no pushing or pulling greater than 40 pounds intermittently; fine
manipulation of no more than 15 minutes per hour; grasping up to 10 pounds intermittently; and
operating machinery of up to 20 minutes per hour.
On July 21, 2014 the employing establishment offered appellant a limited-duty city
carrier position. The restrictions of the position included: sitting, driving, reaching, and fine
manipulation with the right arm for up to 7 hours per day; standing and walking for up to 8 hours
per day; reaching above the shoulder for up to 1 hour intermittently; and lifting/pushing/pulling
not more than 40 to 50 pounds for 15 minutes intermittently. The job offer referenced the
restrictions of Dr. Gaul in his assessment of June 16, 2014. Appellant explained that he refused
the offer because the conditions of carrying mail were not conducive for healing the conditions
of his left wrist.
By letter dated August 8, 2014, OWCP informed appellant that the medical evidence did
not establish disability for the period July 22 through 25, 2014. It noted that the job offer of
July 21, 2014 was based upon the work restrictions set forth by Dr. Gaul on June 16, 2014.
7

See William A. Archer, 55 ECAB 674, 679 (2004); Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

8

See Viola Stanko (Charles Stanko), 56 ECAB 436, 443 (2005); see also Naomi A. Lilly, 10 ECAB 560, 572573 (1959).
9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (2005).

10

V.N., Docket No. 13-1909 (issued July 29, 2014).

5

In a work status report dated August 18, 2014, Dr. Gaul reported that appellant was
unable to carry mail because appellant had to avoid fine manipulation for more than 15 minutes
per hour. He issued a new set of work restrictions reflecting this new opinion.
In a record of a telephone conversation dated September 22, 2014, a claims examiner
asked the employing establishment for clarification regarding what the refused job offer would
require in terms of fine manipulation using the left hand. A supervisor responded that fine
manipulation meant fingering through mail, which could be done with the right hand only, and
that if he had to perform this task, it would be for no more than 15 minutes per hour.
The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.11 OWCP
procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work.12
The job offer of July 21, 2014 incorporated Dr. Gaul’s restrictions and the physical
requirements of the job did not exceed these restrictions. Appellant’s claim that the restrictions
were exceeded because the new position required fine manipulation with the left hand for more
than 15 minutes per hour is not correct, because as noted by his supervisor, fine manipulation in
the context of this job offer meant fingering through mail, which could be accomplished using
the right hand only and in any event would not amount to more than 15 minutes per hour.
Dr. Gaul’s later work status report dated August 18, 2014, in which he reported that appellant
was unable to carry mail because appellant had to avoid fine manipulation for more than 15
minutes per hour, was not supported by objective findings with medical rationale. As appellant
has not submitted medical reports containing medical rationale relating the dates of disability to
his accepted conditions, he has not met his burden of proof to establish disability for the period
July 22 through 25, 2014. Therefore, OWCP’s September 29, 2014 decision denying appellant’s
claim for wage-loss compensation for those dates was proper under the law and facts of the case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for wage-loss
compensation for the period July 22 through 25, 2014.

11

Gayle Harris, 52 ECAB 319 (2001).

12

See K.J., Docket No. 14-1886 (issued February 3, 2015); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Job Offers and Return to Work, Job Offer Refusal, Chapter 2.814.5a (July 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 29, 2014 is affirmed.
Issued: July 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

